  Case 3:16-cv-01975-S Document 144 Filed 03/26/21                      Page 1 of 5 PageID 2590


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA ex rel.
 TINA HAIGHT

                         Plaintiff-Relator,
                                                                 Civil Action No. 3:16-cv-1975-S
         v.

 RRSA (COMMERCIAL DIVISION), LLC,                                JURY TRIAL DEMANDED
 et al.,

                         Defendants.

  PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION
                       FOR A TEMPORARY STAY

        Plaintiff-Relator Tina Haight respectfully files this Reply in Support of the Motion for a

Temporary Stay (the “Motion for Stay”) and, in support thereof, would show as follows:

        1.      Relator seeks a temporary stay precisely for the reasons set forth in the Motion for

Stay and no other. A temporary stay is warranted because Defendants recently challenged jurisdiction

and then asserted Relator owed them indemnity for any judgment in this case, including over a million

dollars in attorneys’ fees incurred to date.

        2.      A temporary stay will not delay any settlement or resolution of this matter because

settlement is not possible with the pendency of Defendants’ Motion to Dismiss. A temporary stay will

not delay final disposition either, as the Court has advised that the current trial setting is untenable in

light of existing trial delays caused by the COVID-19 pandemic and the need to prioritize criminal

trials. A temporary stay will, however, preserve the parties’ resources and avoid the untenable prospect

of continuing discovery under the cloud of indemnity, which puts Relator’s personal interests in

potential conflict with those of the United States.




PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION FOR A TEMPORARY
STAY                                                                     PAGE 1
  Case 3:16-cv-01975-S Document 144 Filed 03/26/21                     Page 2 of 5 PageID 2591


        3.      These points are good cause to grant a temporary stay while Defendants’ Motion to

Dismiss is under consideration, and Defendants’ Response to the Motion for a Temporary Stay does

not contest them.

        4.      Rather, Defendants take contrary positions in separate pleadings. On the one hand,

Defendants argue that “[p]ermitting this action to proceed would be a gross injustice” when defending

their pending Motion to Dismiss. (Dkt. 140 at 4.) But on the other, they contend that it is “baseless”

and “illogical” to temporarily stay the case while their Motion to Dismiss the “gross injustice” is under

consideration. (Dkt. 142 at 2.) Instead of grappling with the contradiction, Defendants’ Response

posits a strawman of other ulterior “true objective[s].”

        5.      First, Defendants argue that the current scheduling order was not really “negotiated

based on the procedural posture of the case” because Relator had not amended her complaint and

“could not have known how the RRSA Defendants would respond.” (Dkt. 142 at 3.) Of course, that

is precisely the point. Defendants’ counsel never raised any issue of release and indemnity until February

of 2021. While standing can be raised at any time, this does not explain why Defendants waited to raise

the issue until two years had passed, one motion to dismiss was denied, and over one million dollars

in attorneys’ fees had been incurred. Whatever the reason for the delay, the efficient use of scarce

judicial resources was not one of them.

        6.      Second, Defendants argue that the “real reason” Relator seeks a stay is to “avoid

fulfilling Relator’s written discovery obligations.” (Dkt. 142 at 4.) That is particularly odd, given that

Relator served answers on the pending written discovery on Friday, March 12, proposed a Joint

Motion to Stay on the same day, and then waited four more days to file a contested motion on

Tuesday, March 16. To date, Relator has responded to the discovery propounded by Defendants—

125 Requests for Admission, 35 Interrogatories (excluding sub-parts), and 72 Requests for

Production—as well as produced nearly 13,000 pages of documents. Defendants have not raised any


PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION FOR A TEMPORARY
STAY                                                                     PAGE 2
  Case 3:16-cv-01975-S Document 144 Filed 03/26/21                   Page 3 of 5 PageID 2592


issue regarding Relator’s discovery responses with counsel nor have they requested a meet and confer.

Nor would a temporary stay prohibit Defendants from moving to compel if their Motion to Dismiss

is denied and the parties are unable to resolve their differences.

        7.      Relator respectfully requests that her Motion for Stay be granted.




PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION FOR A TEMPORARY
STAY                                                                     PAGE 3
 Case 3:16-cv-01975-S Document 144 Filed 03/26/21      Page 4 of 5 PageID 2593


Dated: March 26, 2021                     Respectfully Submitted,

                                          /s/ Darren P. Nicholson
                                          Darren P. Nicholson
                                          State Bar No. 24032789
                                          dnicholson@burnscharest.com
                                          Mallory Biblo
                                          State Bar No. 24087165
                                          mbiblo@burnscharest.com
                                          BURNS CHAREST, LLP
                                          900 Jackson Street, Suite 500
                                          Dallas, Texas 75202
                                          Telephone: (469) 458-9890
                                          Facsimile: (469) 444-5002

                                          and

                                          Christopher A. Payne
                                          State Bar No. 15651500
                                          Chris.Payne@Payne-Asltrin.com
                                          Christina Alstrin
                                          State Bar No. 24068019
                                          Christina.Alstrin@Payne-Alstrin.com
                                          PAYNE ALSTRIN, PLLC
                                          9101 LBJ Freeway, Suite 760
                                          Dallas, Texas 75243
                                          Telephone: (214) 945-1022
                                          Facsimile: (214) 945-1023

                                          Counsel for Plaintiff-Relator Tina Haight




PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION FOR A TEMPORARY
STAY                                                                     PAGE 4
  Case 3:16-cv-01975-S Document 144 Filed 03/26/21                  Page 5 of 5 PageID 2594


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served on

this day of March 26, 2021 via ECF to all counsel of record.


                                              /s/ Darren P. Nicholson
                                              Darren P. Nicholson




PLAINTIFF-RELATOR TINA HAIGHT’S REPLY IN SUPPORT OF THE MOTION FOR A TEMPORARY
STAY                                                                     PAGE 5
